Citation Nr: 1504851	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include sleep apnea.

2.  Entitlement to a higher initial rating for a facial scar, rated noncompensable prior to March 20, 2014 and 10 percent disabling since that date.

3.  Entitlement to an initial compensable rating for status post fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to December 1991.  He also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Naval Reserve and Army National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland.  In that decision, the RO denied entitlement to service connection for obstructive sleep apnea.  The RO also granted service connection for a facial scar and status post fracture of the right ring finger and assigned initial noncompensable disability ratings, both effective from February 25, 2009.

The Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC on his August 2011 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request.

In February 2014, the Board remanded these matters for further development.

The RO assigned an initial 10 percent disability rating for a facial scar, effective from March 20, 2014, by way of a November 2014 decision.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a headache disability and a skin disease and entitlement to an increased rating for a left quadriceps tendon tear have been raised by the record in statements received by VA in April 2009 and January 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a sleep disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since February 25, 2009, the Veteran's facial scar has had a depressed surface contour on palpation, but has not been associated with any other characters of disfigurement, has not been painful or unstable, and has not had any other disabling effects.

2.  Since February 25, 2009, the Veteran's status post fracture of the right ring finger has been manifested by pain, stiffness, swelling, and limitation of ring finger motion; there has been no limitation of motion of any other finger, no finger ankylosis, and no amputation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, since February 25, 2009 for a facial scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (2014).

2.  The criteria for an initial compensable rating for status post fracture of the right ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5216-5230 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for higher initial ratings for a facial scar and status post fracture of the right ring finger arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and pertinent service personnel records.  He has not reported, and the evidence does not otherwise reflect, that he has received any relevant VA or private medical treatment for his service-connected facial scar or right ring finger fracture.  In addition, the Veteran was afforded VA examinations to assess the severity of these disabilities.  

In its February 2014 remand, the Board instructed the AOJ to, among other things, afford the Veteran VA examinations to assess the severity of his service-connected facial scar and right ring finger fracture.  These VA examinations were conducted in March 2014 and they were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Therefore, with regard to the issues decided herein, the AOJ substantially complied with all of the Board's pertinent February 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the appeal for higher initial ratings for a facial scar and a right ring finger fracture.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2014).

I. Facial Scar

The Veteran's facial scar is rated under 38 C.F.R. § 4.118, DC 7800.  Under DC 7800, a 10 percent rating is warranted for facial scars with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 30 percent rating is warranted for facial scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id. 

A 50 percent rating is warranted for facial scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for facial scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates that the eight characteristics of disfigurement, for purposes of evaluation under DC 7800, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1) (2014).

In the present case, the Veteran reported during a February 2010 VA examination that he experienced "irritation" of his facial scar, but that it was not incapacitating, he was able to function and perform daily activities, and the scar did not prevent him from being employed.  Examination revealed a faint surgical scar which started from below the left eyebrow and extended to the left lateral nasal groove.  The scar was approximately 7 centimeters in size, L-shaped, well healed, linear, and unremarkable.  Also, the scar was not tender to palpation and there was no swelling except minimal cosmetic significance.  The Veteran was diagnosed as having a residual left facial surgical scar.

The Veteran claimed in his April 2010 notice of disagreement that his facial scar was longer than 5 1/2 inches and extended from his left eyebrow to the base of his nose.

A March 2014 VA examination report indicates that the Veteran had a residual facial scar involving the left orbit/medial canthus which was pruritic along its length.  The scar was not due a burn and was not painful or unstable.  The scar was 5.5 centimeters long and 0.3 centimeters at its widest part and its surface contour was depressed on palpation.  Although the scar was hypopigmented, such hypopigmentation only covered an area of approximately 1.7 square centimeters.  Moreover, there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss and the scar did not result in any limitation of function.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the facial scar and it did not impact the Veteran's ability to work.  A diagnosis of a traumatic head injury/facial laceration was provided.

The above evidence reflects that the Veteran has a single facial scar which was associated with one character of disfigurement at the time of the March 2014 VA examination (i.e. the surface contour of the scar was depressed on palpation).  Although this character of disfigurement was not noted during the February 2010 VA examination, that examination report does not specifically note its absence and it appears unlikely that such a characteristic of the Veteran's facial scar would have been absent at that time.  In light of the finding of one character of disfigurement during the March 2014 VA examination and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 10 percent rating for a facial scar have been met since the effective date of service connection.  

An initial rating higher than 10 percent is not warranted at any time since the effective date of service connection because there has been no evidence of any character of disfigurement other than depression of the Veteran's facial scar.  Although the Veteran claimed in his April 2010 notice of disagreement that his facial scar was longer than 5 1/2 inches (i.e., greater than 13 centimeters), the objective examinations have shown its approximate length to be, at most, 7 centimeters.  Also, the scar is not painful or unstable and has not had any other disabling effects.  Hence, the criteria for an initial 10 percent rating, but no higher, for a facial scar have been met since February 25, 2009.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118 DCs 7800-7805.

II. Status Post Fracture of the Right Ring Finger

The Veteran's status post fracture of the right ring finger is rated under 38 C.F.R. § 4.71a, DC 5230 as limitation of motion of the ring finger.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides in particular, that:

(1)  For the ring finger (digit IV), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2)  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(3) Evaluation of ankylosis of the ring finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

Under DC 5227, a noncompensable rating is warranted for either unfavorable or favorable ankylosis of the ring finger.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 directs that consideration should also be given to whether a rating for amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the ring finger. 38 C.F.R. § 4.71a, DC 5230.

In this case, a December 2008 treatment record and an April 2009 statement from the Veteran reveal that he is right hand dominant and that he experienced pain, stiffness, and swelling of the right ring finger.  Such symptoms were worse when it was raining.  He experienced difficulty performing job tasks involving simple and complex use of the ring finger and the overall dexterity of his hand was impacted.  As a result, he was unable to carry or grasp items for extended periods of time in performance of his job duties.  He used medications to treat his symptoms.

The Veteran reported during a February 2010 VA examination that he did not experience any right ringer finger symptoms other than some recurrent proximal interphalangeal joint pain with cold weather.   Examination of the right ring finger revealed that there was no tenderness to palpation, swelling, or deformities, and that there was full range of motion at the proximal interphalangeal joint.  X-rays of the right hand conducted in December 2009 were normal.  The Veteran was diagnosed as having status post fracture of the proximal interphalangeal joint of the right ring finger.

In his April 2010 notice of disagreement, the Veteran reported that he experienced severe pain and limited motion of the right ring finger.  His ability to grasp was affected by such symptoms.

A March 2014 VA examination report reveals that the Veteran experienced pain which was treated with Motrin.  He experienced flare ups of symptoms, during which there was increased stiffness and pain.  The examiner who conducted the examination was unable to provide the range of motion during a flare up because the Veteran was not experiencing a flare up at the time of the examination.

Examination revealed that there was limitation of motion or evidence of painful motion of the "left" ring finger.  However, there was no gap between the thumb pad and the fingers, there was no gap between any fingertips and the proximal transverse crease of the palm or any evidence of painful motion in attempting to touch the palm with the fingertips, and there was no limitation of extension or evidence of painful motion for the index or long finger.  The Veteran was able to perform repetitive-use testing with 3 repetitions and following such testing, there was no additional limitation of motion for any finger, there was no gap between the thumb pad and the fingers, there was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, and there was no limitation of extension for the index or long finger.  There was functional loss or functional impairment of the "left" ring finger in terms of pain on movement and swelling, but there was no additional limitation in the range of motion of any finger following repetitive-use testing.

Moreover, there was no tenderness or pain to palpation for joints or soft tissue of the right hand (including thumb and fingers), muscle strength associated with hand grip was normal (5/5), and there was no ankylosis of any finger.  The Veteran did not have any scars related to his service-connected right hand disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  He did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  The Veteran was diagnosed as having a right ring finger fracture.  This disability impacted his ability to work in that he experienced trouble typing.

The evidence reflects that there is a right ring finger disability with pain, stiffness, swelling, and apparent limitation of motion.  The Board acknowledges that the examiner who conducted the March 2014 VA examination appears to have erroneously attributed the Veteran's ring finger symptoms to his left ring finger as opposed to the right.  Nevertheless, there has been no evidence of any limitation of motion of the right thumb, index, middle, or little fingers and the March 2014 VA examination report specified that limitation of motion and functional loss or functional impairment (i.e., pain on movement, swelling, and flare ups) was only associated with the ring finger.  Any limitation of motion of the right ring finger alone warrants only a noncompensable rating under DC 5230.  Thus, the Veteran is already in receipt of the maximum possible rating under DC 5230 based on any limitation of motion of the ring finger, by itself (i.e. a 0 percent rating).  See 38 C.F.R. § 4.71a, DC 5230.

As the Veteran is in receipt of the maximum schedular rating for limitation of ring finger motion under DC 5230 and a higher rating requires evidence of ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application in this case.  See Johnston, 10 Vet. App. at 85.

There has been no evidence of any ankylosis involving the right ring finger or any other finger of the right hand during the claim period and the March 2014 VA examination report specifically noted the absence of any finger ankylosis.  Nevertheless, ankylosis of the ring finger alone warrants only a 0 percent rating under DC 5227.  See 38 C.F.R. § 4.71a, DC 5227.  Also, there has been no amputation of a finger.
In sum, the symptoms of the Veteran's service-connected status post fracture of the right ring finger most closely approximate the criteria for a noncompensable rating under the applicable rating criteria.  Hence, a higher initial rating is not warranted at any time since the effective date of service connection and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5216-5230.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's service-connected disabilities are all contemplated by the appropriate rating criteria.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to service-connected disabilities during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

IV: Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial 10 percent rating for a facial scar, effective from February 25, 2009, is granted.

Entitlement to an initial rating higher than 10 percent for a facial scar is denied.

Entitlement to an initial compensable rating for status post fracture of the right ring finger is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has current sleep apnea which had its onset following his period of active duty service during a period of ACDUTRA/INACDUTRA.  As the record currently stands, the earliest clinical evidence of sleep apnea are treatment records dated in December 2008 which include reports of snoring, disrupted sleep, and daytime hypersomnia.  A polysomnogram conducted in December 2008 confirmed a diagnosis of severe obstructive sleep apnea.  Service personnel records indicate that the Veteran had a period of ACDUTRA from April to May 2008 and a period of INACDUTRA ending in November 2008.

A VA examination was conducted in December 2009 and the Veteran was diagnosed as having sleep apnea.  This examination is insufficient, however, because no opinion was provided as to the etiology of this disability.  In this regard, an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his current sleep apnea.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The report of the February 2010 VA examination which was conducted at the VA Medical Center in Washington, DC (VAMC Washington) reveals that the Veteran was "being seen by neurology presumably for sleep apnea."  There are currently no VA treatment records associated with the Veteran's paperless records.  Thus, it appears that there may be VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).	 

Also, a January 2009 titration study report from Doctors Community Hospital Sleep Center (Doctors) reveals that the Veteran underwent an all-night polysomnogram in December 2008 (which may or may not have been conducted at Doctors).  The report of the polysomnogram is not included among his paperless records.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Doctors.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a sleep disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete an authorization for VA to obtain all records of his treatment for a sleep disability from Doctors Community Hospital Sleep Center and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

2.  Obtain and associate with the file all records of the Veteran's treatment for a sleep disability from VAMC Washington and from any other sufficiently identified VA facility.
All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current sleep disability identified (i.e., any sleep disability diagnosed since February 2009 including, but not limited to, sleep apnea), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current sleep disability had its onset during the Veteran's period of active service from August 1984 to December 1991, had its onset during any period of ACDUTRA or INACDUTRA, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is due to an injury permanently aggravated beyond its natural progression during a period of INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above-requested opinion, the examiner must acknowledge and comment on all sleep disabilities diagnosed since February 2009 (including, but not limited to, sleep apnea), the medical evidence of sleep apnea related symptoms as early as December 2008, and the evidence of ACDUTRA from April to May 2008 and INACDUTRA ending in November 2008.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


